

115 HR 2627 IH: Enhancing Overseas Traveler Vetting Act
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2627IN THE HOUSE OF REPRESENTATIVESMay 24, 2017Mr. Hurd (for himself, Mr. Vela, Mr. McCaul, and Mr. Katko) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the development of open-source software based on certain systems of the Department of
			 Homeland Security and the Department of State to facilitate the vetting of
			 travelers against terrorist watchlists and law enforcement databases,
			 enhance border management, and improve targeting and analysis, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Enhancing Overseas Traveler Vetting Act. 2.Open-source screening software (a)In generalSubject to subsection (c), the Secretary of Homeland Security and the Secretary of State—
 (1)are authorized to develop open-source software based on U.S. Customs and Border Protection’s global travel targeting and analysis systems and the Department of State’s watchlisting, identification, and screening systems in order to facilitate the vetting of travelers against terrorist watchlists and law enforcement databases, enhance border management, and improve targeting and analysis; and
 (2)may make such software and any related technical assistance or training available to foreign governments or multilateral organizations for such purposes.
 (b)Report to CongressNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security and Secretary of State shall submit to the appropriate congressional committees a plan to implement subsection (a).
 (c)Provision of software and congressional notificationNot later than 15 days before the open-source software described in subsection (a) is made available to foreign governments or multilateral organizations pursuant to such subsection, the Secretary of Homeland Security and Secretary of State, with the concurrence of the Director of National Intelligence, shall—
 (1)certify to the appropriate congressional committees that such availability is in the national security interests of the United States; and
 (2)provide to such committees information on how such software or any related technical assistance or training will be made available.
 (d)Rule of constructionThe authority provided under this section shall be exercised in accordance with applicable provisions of the Arms Export Control Act (22 U.S.C. 2751 et seq.), the Export Administration Regulations, or any other similar provision of law.
 (e)No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized.
 (f)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)in the House of Representatives— (i)the Committee on Homeland Security; and
 (ii)the Committee on Foreign Affairs; and (B)in the Senate—
 (i)the Committee on Homeland Security and Governmental Affairs; and (ii)the Committee on Foreign Relations.
 (2)Export Administration RegulationsThe term Export Administration Regulations means— (A)the Export Administration Regulations as maintained and amended under the authority of the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) and codified in subchapter C of chapter VII of title 15, Code of Federal Regulations; or
 (B)any successor regulations. 